UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1836


LAEL GARDNER,

                Plaintiff - Appellant,

          v.

CENTRAL INTELLIGENCE AGENCY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-01126-BEL)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lael Gardner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lael       Gardner      appeals       the     district       court’s     order

dismissing      her     complaint         for     lack         of     subject     matter

jurisdiction.          We   have     reviewed          the    record     and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Gardner v. Cent. Intelligence Agency,

No. 1:11-cv-01126-BEL (D. Md. May 12, 2011).                          We dispense with

oral   argument    because        the    facts    and        legal    contentions      are

adequately    presented      in    the    materials          before    the     court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2